Citation Nr: 0638740	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for allergic rhinitis, 
claimed as a sinus condition.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for a urinary 
condition.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to an increased initial rating, in excess of 
10 percent, for a straightening of the lumbar lordosis.

9.  Entitlement to a compensable rating for hemorrhoids.

10.  Entitlement to a compensable rating for residuals of a 
right ankle sprain.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1997 to January 
2001.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in January 2003.

In his September 2002 claim, the veteran indicated that he 
sought service connection for a bilateral knee condition.  
While a VA examination was provided, the Board observes that 
it does not appear the RO has subsequently adjudicated this 
issue.  Accordingly, the matter is REFERRED to the RO for 
further development.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Refractive error (compound myopic astigmatism) is a 
congenital and/or developmental disability, and not a disease 
or injury within the meaning of applicable legislation 
governing the award of compensation benefits.


3.  The preponderance of the evidence indicates that a 
chronic headache disorder is not related to active service.

4.  The preponderance of evidence indicates that allergic 
rhinitis, claimed as a sinus condition, is not related to 
active service.

5.  The preponderance of evidence indicates that a shoulder 
condition is not related to active service.

6.  The preponderance of evidence indicates that chest pain 
is not related to active service.

7.  The preponderance of the evidence is against a finding 
that the veteran's current hearing loss disorder is causally 
related to his active service.

8.  Competent medical evidence shows the veteran's right 
ankle disability is characterized by subjective complaints of 
pain, but no limitation in range of motion.

9.  Competent medical evidence shows the veteran's low back 
disability is characterized by subjective complaints of pain 
and no more than moderate limitation of motion, with x-ray 
evidence of straightening of lumbar lordosis as seen with 
muscle spasm.

10.  Competent medical evidence shows the veteran has 
occasional flare-ups of hemorrhoids, representing no more 
than mild or moderate hemorrhoids.


CONCLUSIONS OF LAW

1.  Refractive error was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2006).

2.  A chronic headache disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  Allergic rhinitis, claimed as a sinus condition, was not 
incurred or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.102, 3.303 (2006).

4.  A right shoulder condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006).

5.  Chest pain was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006).  

6.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).

7.  A urinary condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303 (2006).

8.  The criteria for a compensable rating for chronic right 
ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2006).

9.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.114, Diagnostic Code 7336 (2006).


10.  The criteria for a 20 percent rating, but no higher, for 
straightening of the lumbar lordosis as seen on muscle spasm, 
are met from January 7, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292, 5295 (as in effect prior to September 
26, 2003), Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  Such notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  See 
Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private treatment records, 
and VA outpatient treatment records and examination reports.  
The RO scheduled the veteran for VA examinations with respect 
to his claims for increased ratings, but the veteran did not 
report.  He was notified of the impact of his failure to 
report in the April 2006 Supplemental Statement of the Case.  
The veteran thereafter responded that he had no additional 
evidence to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
question as to an appropriate disability rating and effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, VA medical records, VA examination reports, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims for service connection or increased ratings, and 
what the evidence in the claims file shows, or fails to show, 
with respect to this claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).
Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system, cardiovascular disease, or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2006).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin, supra.

In addition, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he is competent as a layperson to describe his 
symptomatology, his contentions cannot constitute competent 
medical evidence.


Refractive Error

The veteran contends that service connection is warranted for 
a visual condition.  As will be explained, service connection 
is not warranted as a matter of law.

Refractive errors of the eye are considered to be congenital 
or developmental defects that are not subject to service 
connection.  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. 
Cir. 2003); 38 C.F.R. §§ 3.303(c), 4.9 (2006).

Other than refractive error, service medical records fail to 
demonstrate the presence of any disorder of the eyes.  At 
enlistment, the veteran's distance vision was 20/50 
bilaterally, corrected to 20/20.  His near vision was 20/20 
bilaterally, corrected and uncorrected.  At the time of 
discharge, the veteran reported that his medical history 
included eye trouble and that he wears corrective lenses.  He 
also indicated that he was instructed to have surgery on his 
eyes, due to poor vision.  However, in the report of his 
discharge examination, the veteran's distance vision was 
corrected to 20/20 bilaterally.  The veteran's first post-
service VA eye examination indicates corrected vision of 
20/20 bilaterally near and far, with 20/400 uncorrected 
distance vision bilaterally.  A diagnosis of refractive 
error/myopia is given to explain the veteran's blurred 
distance vision.

There is no diagnosis of record to suggest that the veteran's 
correctable vision problem during service was anything other 
than refractive error.  As discussed, refractive error is not 
an inappropriate subject for a grant of service connection 
under the applicable law and regulations.  See 38 C.F.R. 
§§3.303(c), 4.9 (2006).  Therefore, service connection is 
denied as a matter of law.

Headaches

The veteran claims entitlement to service connection for 
headaches.  As will be explained below, service connection is 
denied for two reasons.  There is no evidence of head injury 
or a diagnosed chronic headache condition during service, nor 
was a neurological disease manifested by headaches shown 
during the one-year period following discharge.  Moreover, 
there is no competent medical evidence linking the veteran's 
current complaints of headaches to military service.

Service medical records indicate the veteran reported mild 
headaches during basic training in February 1997, when he was 
admitted for hospital treatment of an unrelated skin 
condition.  He was not diagnosed with headaches at that time.  
All other service medical records, including his discharge 
examination, indicate no further problems with headaches.  At 
the time of his discharge, he specifically denied a history 
of frequent or severe headaches.   Therefore, a chronic 
headache condition is not shown during service.

The instant claim was filed in July 2002, over one year 
following the veteran's discharge from service.  In December 
2002, the veteran attended a VA neurological examination 
where frequent headaches were described.  The veteran 
reported these headaches began about a year and half 
previously.  He also reported a history of head injuries in 
service, without loss of consciousness.

Based on the veteran's complaints, the examiner reviewed the 
claims folder, to include pertinent service history, and 
diagnosed the veteran with tension/vascular type headaches.  
The examiner noted that service medical records did not 
document any head trauma or chronic headaches.  

Thus, the competent medical evidence does not support a 
finding that the veteran suffered from a chronic headache 
disorder in service, nor was a condition subject to 
presumptive service connection shown within the year 
following discharge from service.  The earliest medical 
evidence of a chronic headache condition is that which is 
found in the December 2002 VA examination.  Therefore, 
service connection for headaches is denied.

Allergic Rhinitis, Claimed as a Sinus Condition

The veteran essentially claims that his currently diagnosed 
allergic rhinitis condition is related to active service.  
While the veteran has been diagnosed with allergic rhinitis 
following service, there is no indication that this condition 
was present in service or related to disease or injury 
incurred in service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for allergic rhinitis, 
claimed as a sinus condition.

Service medical records from December 1998 show outpatient 
treatment for a sore throat, cough, difficulty breathing and 
a clogged nose.  The veteran was diagnosed with an upper 
respiratory infection and pharyngitis.  Service medical 
records are otherwise negative for treatment of a sinus 
related condition and do not contain any diagnosis for 
allergic rhinitis.  At discharge, the veteran specifically 
denied a history of sinusitis, hay fever or allergic 
rhinitis.

Following the veteran's discharge from service, he was 
accorded a VA examination in November 2002.  At that time, he 
was diagnosed with allergic rhinitis.  The Board observes, 
however, that this diagnosis was largely based on the 
veteran's subjective complaints.  Upon physical examination, 
no nasal obstruction, tenderness, purulent discharge, or 
crusting was found.  X-ray images indicated a normal study, 
with well aerated and clear sinuses and unremarkable nasal 
turbinates.  The objective findings from the examination and 
x-ray reports are consistent with subsequent outpatient 
records that show no abnormalities with the veteran's 
sinuses.

While the veteran contends that he has suffered from nasal 
stuffiness and anosmia for the last three years, along with 
recurrent sneezing episodes, the competent medical evidences 
shows no chronic sinus disability or allergic rhinitis in 
service and provides no link between the veteran's current 
condition and any disease or injury in service, to include 
the acute upper respiratory infection addressed in the 
December 1998 service medical record.  Accordingly, the 
preponderance of the evidence is against a finding that 
service connection is warranted.  See Hickson, 12 Vet. App. 
at 253 (1999).

Right Shoulder Condition

The veteran seeks service connection for a shoulder 
condition.  However, the claims file contains no evidence 
that such a condition currently exists, and no reference of 
an injury or disease pertaining the veteran's shoulder having 
occurred during service, nor has arthritis been shown during 
the one year period following service.  For these reasons, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right shoulder condition.

As mentioned, service medical records are negative for 
treatment of a shoulder condition, and the veteran 
specifically denied a history of a painful or trick shoulder 
on his separation examination.  At that time of the November 
2002 examination, the veteran's pertinent service and medical 
history was reviewed and discussed.  The veteran's complaint 
of acute and severe bouts with right shoulder pain was noted.  
Addressing the veteran's complaint, the examiner reviewed x-
ray images, conducted a physical examination, and concluded 
there was no current shoulder condition.  This competent 
medical evidence is highly probative against the veteran's 
claim.  The record is otherwise negative for complaints of 
injury or a chronic disease of the shoulder either during 
service, or for any time thereafter.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")  Thus, the Board is constrained to find that the 
preponderance of the evidence is against the claim.  

Chest Pain

The veteran's seeks service connection for chest pain.  As 
mentioned above, pain alone is not a disability.  See 
Sanchez-Benitez, supra.  Similar to the discussion above for 
the veteran's claimed shoulder condition, the record is 
entirely negative for reference to any chest condition at any 
time.  Accordingly, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for chest pain.  See 38 U.S.C.A. § 1110.

Service medical records are negative for disease or injury to 
the chest during service.  Even where the veteran sought 
treatment in December 1998 for difficulty breathing related 
to an upper respiratory infection, he indicated no chest 
pain.  At discharge, the veteran reported that his medical 
history was negative for heart trouble, asthma, chronic 
cough, shortness of breath, and pain or pressure in the 
chest.  Following service, the veteran underwent a VA heart 
examination in November 2002, where the claims file was 
reviewed.  Pertinent service and medical history was 
discussed, including the absence of heart or chest problems.  
The veteran currently denied heart problems and his 
examination report concluded with no diagnosis.  While 
outpatient records from December 2002 indicate the veteran 
reported subjective complaints of chest pain and heartburn, 
no chest pain-related diagnosis was rendered at this time, or 
any time thereafter.  Brammer, supra.  Accordingly, with no 
evidence to satisfy any of the elements in Hickson, supra, 
service connection is not warranted.

Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

In the instant case, the Board finds that the veteran does 
not currently have a hearing loss disability for VA purposes.  
Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

The veteran's DD Form 214 indicates a military occupational 
specialty of a field radio operator.  Service medical records 
include an enlistment examination from January 1997 where the 
veteran's audiometric tests was within normal limits.  A 
second audiometric examination, also from January 1997, was 
within normal 

limits.  Upon discharge, the veteran's audiometric test 
results were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
20
20
25
20
0
LEFT
10
15
15
15
25
-5

Service medical records are significant for reports of 
earaches and a July 1998 diagnosis of otitis media.

Audiometric data from his November 2002 VA hearing 
examination reveals the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
25
LEFT
20
20
25
25
20

Speech recognition scores were 100 percent bilaterally.  The 
examiner diagnosed hearing within normal limits at all tested 
frequencies, normal middle ear function, and speech 
recognition scores within normal limits.

These test results do not indicate a hearing loss disability 
under 38 C.F.R. § 3.385 because the auditory thresholds in 
all frequencies are less than 40 decibels and there is only 
one frequency for which the veteran's hearing loss is higher 
than 26 decibels.  Accordingly, there is no evidence the 
veteran currently has a hearing loss disability under VA 
regulations.  Since a preponderance of evidence is against 
the claim, service connection is not warranted.  Brammer, 
supra.

Urinary Condition

Service medical records from July 2000 indicate treatment for 
a urinary tract infection.  No further treatment was noted 
and the veteran specifically denied a history of frequent or 
painful urination at the separation examination.  

On the November 2002 VA genitourinary examination, the 
veteran reported the history of the urinary tract infection 
in service.  Physical examination revealed no abnormality.  
The diagnosis rendered was dysuria and urinary frequency, 
"by history," which indicates no current condition exists.  
In addition, VA treatment records are negative for any 
chronic urinary condition.  The most recent records, dated in 
February 2005 noted the veteran denying any genitourinary 
complaints.  

As the condition noted in service was acute, with no 
complaints at discharge, no findings on VA examination, and 
no current findings of a chronic urinary disorder, the 
preponderance of the evidence is against the claim.  Thus, 
service connection is denied.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Right Ankle Sprain

The veteran has appealed the non-compensable rating that was 
confirmed by a January 2003 rating decision.  As will be 
explained, the veteran's current ankle condition does not 
warrant a compensable rating.

The veteran's bilateral ankle disability is currently rated 
noncompensable under Diagnostic Code 5271.  Under this Code 
moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

Normal motion of the ankle is zero to 20 degrees of 
dorsiflexion and zero to forty-five degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

The veteran was treated for ankle sprains during service.  
Following service, in May 2002, he obtained VA outpatient 
treatment for ankle pain.  At that time, he complained that 
he could not invert his foot without pain and experienced 
mid-dorsum pain with prolonged walking or standing.  His gait 
was normal.  All planes of the ankle had normal strength, but 
pain on right side mediolateral, with slight decrease in 
strength.  Active range of motion was normal, except that he 
expressed pain on the lateral ankle with resisted inversion.  
X-rays from April 2002 were discussed, and were significant 
for a nonspecific calcification and mild soft tissue swelling 
adjacent to the lateral malleolus.  

At the veteran's November 2002 VA examination, the veteran 
complained of moderate right ankle pain on the lateral and 
medial aspect.  The veteran reported taking physical therapy 
for his right ankle, with good pain control.  Again, he 
reported standing for prolonged periods caused pain.  He 
added that he had severe bouts of right ankle pain, for which 
he took medications.  He did not, however, indicate using a 
brace, cane or crutch.  The veteran reported no history of 
surgery and indicated no dislocations or subluxations.  Upon 
physical examination, the veteran was found to have 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
This corresponds to a full range of motion for the ankle and 
is evidence against a characterization of "moderate" to 
describe the veteran's limitation of motion.  X-ray evidence 
also points to minimal symptomatology.  Apart from an 
accessory ossicle that was considered a normal variant, no 
abnormalities were identified.  With respect to painful 
motion and other measures of functional limitation, no 
painful motion was found during his examination and the 
veteran had no trouble with his gait.  

Subsequent VA outpatient records from September and October 
2003 note treatment for the sequela of an ankle sprain.  
Greater pain was observed with dynamic strength testing, with 
complaints of pain on inversion.  Despite complaints of pain, 
subsequent treatment records fail to reveal any additional 
objective evidence of a limitation of motion in the veteran's 
ankle.  A report from May 2004 and September 2004 noted no 
joint pain or swelling, and a February 2005 report noted 
general musculoskeletal range of motion was intact.  The 
veteran's ankle sprain is not listed in the continuing 
problem list in the outpatient records.  

The veteran was scheduled for a VA examination in March 2006 
to determine the current level of severity of his right ankle 
disorder.  However, he did not report.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

In summary, while the veteran has had some complaints of 
pain, range of motion studies do not reflect such pain 
results in moderate limitation of motion.  Moreover, current 
evidence reveals no complaints related to the right ankle.  
See Francisco, supra.  Thus, a non-compensable evaluation is 
appropriate for the subjective complaints of pain and the 
objective findings shown by the evidence and an increased 
rating is not warranted.  See DeLuca, supra.  

As a final matter, Diagnostic Code 5003 (degenerative 
arthritis) was considered, however, there are no findings or 
diagnosis of arthritis in the medical records.  Thus, that 
code is not for application.

Low Back Condition

The appeal on the low back condition arises following the 
initial grant of service connection by the January 2003 
rating decision.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The January 2003 rating decision assigned a 10 percent rating 
under Diagnostic Code 5292, for straightening of lumbar 
lordosis due to muscle spasm, effective January 7, 2001, the 
day following discharge from service.  

During the course of this appeal, specifically on September 
26, 2003, there became effective new regulations for the 
evaluation of service-connected disabilities of the spine.  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000).  

Under the rating criteria in effect prior to September 26, 
2003, slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar segment of the spine 
warranted a 20 percent evaluation.  A 40 percent evaluation 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

For lumbosacral strain, a 10 percent evaluation required 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under the General Formula for Diseases and Injuries of the 
Spine, which became effective September 26, 2003, a 20 
percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a 
(2006).  

In June 2002 the veteran noted his low back pain was mild, 
but greater when he goes to bed.  His gait was normal and he 
had no spine deformity.  Active range of motion of the back 
was full but slow with a feeling of the back stretching, -23 
centimeters to reach the floor, with pain on going further.  
Physical therapy evaluation noted there was no deviation in 
posture, straight leg raising was normal, a slight decrease 
in muscle strength of the back, soft tissue tenderness in the 
low back area, but no spasm.

A report from July 2002 noted the veteran had no back pain 
while on vacation.  He noted that therapy helped 
significantly.  Active range of motion of the back was 
reported as 40 degrees with straight back, -20 centimeters to 
reach the floor.  Hyperextension was 15 degrees.

The November 2002 VA examination report revealed that forward 
flexion is limited to 60 degrees, backward extension to 30 
degrees, lateral flexion to 40 degrees and rotation to 35 
degrees.  The examiner provided cautionary language that it 
did not appear he was giving a full effort.  The examiner 
noted there was no pain noted on range of motion measured.  
The examiner also noted there was no objective evidence of 
painful motion spasm, weakness, or tenderness of the lumbar 
spine, and no additional functional loss.  X-ray revealed 
straightening of the lumbar lordosis as seen with muscle 
spasm.

In September 2003 the veteran reported he was working more 
hours and therefore had more back pain.  He works all day in 
a standing position as a salesman in an electronics store.  
He has constant mild pain that increased to intolerable 
levels.

In October 2003, the veteran was still complaining of low 
back pain, noting that physical therapy and Tylenol with 
codeine helps.  Flexion was full, but with low back pain.  In 
September 2004, the veteran reported occasional low back 
pain, and range of motion testing was noted to be intact.  

Resolving all doubt in favor of the veteran, the Board finds 
that the preponderance of the evidence supports a finding 
that a 20 percent rating is warranted from the inception of 
the claim.  The evidence suggests the veteran's limitation of 
motion, when considering his complaints of pain, has been 
greater than slight.  While the November 2002 examiner 
questioned whether the veteran was providing his best effort, 
the findings on that examination are consistent with the 
complaints in the treatment reports.  Moreover, the x-ray 
associated with the examination revealed straightening of the 
lumbar lordosis consistent with spasm.  The fact that the 
veteran continues to complain of back pain and has sought 
physical therapy on multiple occasions further supports a 
conclusion that his condition more closely approximates the 
criteria for a 20 percent evaluation under the old rating 
criteria.  

Entitlement to a rating in excess of 20 percent is not 
warranted as the evidence does not show severe limitation of 
motion or severe lumbosacral strain symptoms.  While one 
outpatient record noted active range of motion of 40 degrees, 
that report does not specify whether that finding is forward 
flexion, rotation, or lateral flexion.  Moreover, reaching to 
-20 centimeters from the floor does not, in the Board's 
opinion, reflect severe limitation of motion, especially when 
considered in light of the other evidence of record.  
Further, none of the evidence reveals limitation of flexion 
to 30 degrees or less, nor have any neurological deficits 
related to the service-connected low back disability been 
identified.

The Board also notes that the veteran failed to report for 
the VA examination scheduled in March 2006.  Thus, additional 
clarifying information regarding the severity of his 
condition could not be obtained.

For the reasons set forth above, the Board finds that an 
evaluation of 20 percent, but no higher, is warranted from 
the effective date of the claim.  

Hemorrhoids

The veteran disagrees with the denial of an increased rating 
for his hemorrhoids by the January 2003 rating decision.  A 
noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

VA outpatient records include discussion of blood in stool 
and anemia.  These symptoms are considered in December 2002 
outpatient records to be possibly caused by the veteran's 
hemorrhoids.  Other records from that same month, however, 
indicate these symptoms may be caused by a non-service 
connected condition, such as gastro-esophageal reflux 
disorder.  Symptoms attributable to nonservice connected 
conditions may not serve as a basis for VA compensation.  38 
C.F.R. § 4.14 (2006).  In any event, the anemia resolved by 
January 2003.  Treatment records from May 2004, September 
2004, February 2005 noted the veteran denying any 
gastrointestinal problems, including tarry stools or bright 
red blood per rectum.  Laboratory studies were normal in May 
2004.  

The veteran was scheduled for a VA examination in March 2006 
to determine the current level of severity of that disorder.  
However, he did not report.  

None of the evidence reveals large or thrombotic hemorrhoids 
evidencing frequent recurrences, and the most current 
evidence reveals no complaints of the disorder.  Thus, the 
preponderance of the evidence is against a finding that an 
increased rating is warranted.  See Francisco, supra.  

In reaching the conclusions above with respect to all claims, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz, 274 F. 3d at 
1361.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for refractive error of the 
eyes is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for allergic rhinitis, 
claimed as a sinus condition is denied.

Entitlement to service connection for a right shoulder 
condition is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a urinary condition is 
denied.

Entitlement to a compensable rating for residuals of a right 
ankle sprain is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a rating of 20 percent, but not higher, for 
straightening of lumbar lordosis is granted effective January 
7, 2001, subject to the regulations applicable to the payment 
of monetary benefits.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


